Citation Nr: 1604586	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis for the period from May 2, 2002, to June 16, 2005.

2.  Whether a 30 percent schedular rating for bilateral pes planus with plantar fasciitis was properly reduced to 10 percent, effective August 1, 2005, and entitlement to an increased rating for this period.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to May 1977 and from August 1979 to June 2000.

This matter came to the Board of Veterans' Appeals  (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral pes planus and assigned a 30 percent rating, effective from May 2, 2002.  In May 2005, the RO reduced the rating to 0 percent, effective August 1, 2005.  In a subsequent February 2008 rating decision, the RO assigned a temporary evaluation of 100 percent, effective June 17, 2005, based on surgical or other treatment necessitating convalescence.  In August 2008, the RO granted an increased rating of 10 percent for pes planus, effective August 1, 2005.

By way of history, the March 2003 rating decision granted service connection for bilateral pes planus and assigned a 30 percent rating, effective from May 2, 2002.  Thereafter, VA treatment records relating to the Veteran's feet, dated in February 2004, were received within one year of the March 2003 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the March 2003 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent evidence back to this original claim.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  As such, the March 2003 rating action is the proper determination certified for appellate review.

The Board remanded the claim in April 2012 and August 2014.  

The Board further notes that the issues of entitlement to a higher rating and the propriety of the reduction are not inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Rather, the increased rating issue hinges on application of specific diagnostic criteria.  By contrast, the reduction issue simply involves the question of whether his disability picture showed sustained improvement, irrespective of the specific diagnostic criteria.  Indeed, it is possible to find that the same evidence supports a denial of an increase but at the same time allows for restoration of benefits.  Therefore, the Board's decision to dispose of each issue differently, denying the increase and remanding the reduction claim is appropriate and justified in this case.

The issue of the propriety of the reduction is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  For the period from May 2, 2002, to June 16, 2005, bilateral pes planus was not manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation.  

2.  For the period from August 1, 2005, bilateral pes planus with plantar fasciitis was not manifested by a severe disability with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.


CONCLUSIONS OF LAW

1.  For the period from May 2, 2002, to June 16, 2005, the criteria for the assignment of a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015). 

2.  For the period from August 1, 2005, the criteria for the assignment of a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In June 2002, notice was issued to the Veteran with regard to his underlying service connection claim.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  A decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice issued in October 2008 complied with Vazquez and explained how a disability rating is determined.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the April 2012 and August 2014 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The paperless claims file contains the Veteran's VA and private treatment records.  The Veteran has not identified any other private treating providers.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board acknowledges that a February 2014 VA examiner referenced an April 2012 VA examination pertaining to the feet and this matter was remanded to obtain such examination; however, it appears that no such examination exists.  In fact, the April 2012 VA examination report reflects that he failed to report for an examination scheduled on such date.  04/30/2012 VBMS entry, VA Examination.  

Pertinent to the instant appeal, the Veteran underwent VA examinations in February 2003, July 2004, April 2005, January 2006, and October 2014.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Prior to the reduction, the Veteran's 30 percent evaluation for bilateral pes planus with plantar fasciitis had been in effect from May 2, 2002, to June 16, 2005.  (As detailed hereinabove, a 100 percent rating is in effect from June 17 to July 31, 2005.)  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that a separate 10 percent rating is in effect for hallux limitus, right great toe with arthritis, effective May 2, 2002, pursuant to Diagnostic Code 5280-5281.  Such rating, however, is not in appellate status.

Examination of the feet in February 2003 reflects increased callus formation to the lateral and plantar aspect of the great toe and to the ball of the foot area below toes 2, 3, 4 and 5 and to the posterior heel aspect.  There was increased shoe wear to the outer lateral edge.  Dorsalis pedis, post tibial pulses were present and 2+.  Capillary refill was less than three seconds.  Motor strength testing with dorsiflexion and plantar flexion was normal.  There was marked flattening of the longitudinal arches with weightbearing.  Achilles deep tendon reflex was 2+.  There was intact perception to tactile and vibratory stimuli.  He was able to rise onto his heels and his toes for gait testing but had severe pain in the right great toe.  There was some pain with range of motion and manipulation of the right foot.  There was no edema or swelling present.  There was some redness present to the first MP joint of the great toe.  On the right foot, the Achilles tendon with nonweightbearing was deviated slightly medically and correctable by manipulation.  There remained a slight medical deviation of the Achilles tendon with weightbearing.  

On February 2004 evaluation, he ambulated without gait disturbance.  02/25/2004 VBMS entry, Medical Treatment Record-Government Facility.  

On July 2004 VA examination, the feet were not painful on range of motion.  He was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement.  He did not have any objective evidence of painful motion, edema, instability, weakness or tenderness.  He did have limited range of motion of the right great toe.  With regard to his gait, he had a very slight right-sided limp.  He did not have functional limitations on standing on the right great toe.  He did not have any callosities, breakdown or unusual shoe-wear pattern that would indicate abnormal weightbearing.  The shoes he wore he did not usually wear.  Normally on a daily basis he wears combat-type boots.  There were no skin or vascular changes.  He could stand, squat, supinate, and pronate.  He had slight difficulty rising on the right great toe.  He had no difficulty rising on the heels.  There were no hammertoes, high arches or clawfoot or other deformities.  He had very mild flat-appearing feet.  The Achilles tendon showed a very mild valgus deviation of both Achilles tendons.  There was no valgus or varus deformity of the toes.  The forefoot and midfoot were in good alignment.  He did have decrease in extension of the great toe, but not in flexion.  The examiner's assessment was very mild pes planus, bilateral.  

On examination in December 2004, his bilateral ankle range of motion was normal with plantar fascia arch pain bilateral with insertional pain.  He also had symptoms associated with his hallux limitus and rigidus.  12/22/2004 VBMS entry, Medical Treatment Record-Government Facility.

On examination in April 2005, the Veteran reported bilateral foot pain which he rated as an 8 on a 10-point scale.  He reported weakness and stiffness without swelling, heat, or redness.  He complained of fatigability and lack of endurance, worse with prolonged standing and long walking.  He denied any flare-ups.  His feet bother him each day.  He does not use a crutch, brace, cane or corrective shoes.  He wears shoe inserts. The condition affects his daily activity with prolonged standing and walking.  Upon physical examination, the feet were not painful and he was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive movements.  There was no objective evidence of painful motion, edema, instability, weakness, tenderness or incoordination of movement.  He had a normal gait.  He did not have any functional limitations on standing or walking.  There were no callosities, breakdown, or unusual shoe-wear pattern that would indicate abnormal weightbearing.  There were no skin or vascular changes.  He could stand, squat, supinate, pronate, rise on the toes and heels without difficulty.  He did not have hammertoes, high arches, clawfoot or other deformity.  He had very mild pes planus.  He had good alignment of the Achilles tendon.  There was no varus or valgus deformity of the feet.  The forefoot and midfoot were in good alignment.  No hallux valgus deformity was shown.  He did not have any tenderness of the heels or of the plantar fascia.  The examiner's assessment was very mild pes planus and status post plantar fasciitis with no evidence of plantar fasciitis on examination.  The examiner commented that he does not have any plantar fasciitis symptoms, specifically no tenderness in the heel or the plantar area.  His complaints of foot pain are more consistent with his very mild pes planus.  His symptoms are due to his very mild pes planus except for some first toe joint pain due to arthritis of the first great toe.  The examiner commented that his toe arthritis is unrelated to his pes planus or previous plantar fasciitis.  

In May 2005, the Veteran sought treatment for bilateral foot pain.  01/24/2006 VBMS entry, Medical Treatment Record-Non-Government Facility.  Examination revealed calcaneal spurs bilaterally, plantar fasciitis bilaterally, hallux rigidus right foot, hallux limitus left foot, pes planus bilaterally, hallux abducto valgus right foot, and onychomycosis/onychocryptosis of the first left toe.  The left and right first MTPJ showed decreased flexion and extension.  There was pain on palpation of the bilateral heel and fascia.  Partial plantar fasciotomy bilateral was recommended.  

On June 17, 2005, the Veteran underwent partial plantar fasciotomy bilaterally and cheilectomy first MPJ on the right foot.  The post-operative assessment was plantar fasciitis bilaterally and hallux rigidus right foot.  04/18/2006 VBMS entry, Medical Treatment Record-Non-Government Facility.  

The Board has determined that a disability rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus with plantar fasciitis for the period prior to June 17, 2005.  The evidence of record does not show that the feet were manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances, for this period of the rating period on appeal.  

Such objective findings do not warrant a 50 percent rating under the pes planus rating criteria.  The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are either not applicable or would not provide a higher rating.  Pes cavus and bilateral weak foot have not been diagnosed.  As detailed, his hallux limitus, right foot, is separately rated.  Finally, his symptoms do not amount to an actual loss of use of either foot thus 40 percent ratings are not warranted per Diagnostic Code 5284.  

There is also no basis for assigning a disability rating in excess of 10 percent for the period from August 1, 2005, as the evidence does not reflect marked deformity, pain on manipulation and use accentuated, nor indication of swelling on use or characteristic callosities nor a moderately severe foot disability due to pes planus.  While the Veteran was clearly experiencing symptoms associated with his feet, per the May and June 2005 (see 01/24/2006 VBMS entry, Medical Treatment Record-Non-Government Facility) private treatment records, following the surgical procedure, his feet were shown to have improved range of motion due to surgical correction of hallux limitus of the right great toe.  01/24/2006 VBMS entry, VA Examination.  Likewise, the April 2005 VA examiner commented that while he had symptoms related to his pes planus, this condition was characterized as mild.  At the time of such examination, the feet were in good alignment, there was no swelling or callosities, and the examiner characterized the condition as mild.  Likewise, on examination in January 2006, his gait was normal; there were no functional limitations on standing and walking; and there were no callosities or breakdown or unusual shoe-wear pattern that would indicate abnormal weightbearing.  His feet were observed to be mildly flat.  His Achilles tendon was in good alignment with no varus or valgus angulation.  There was no angulation.  Thus, as of August 1, 2005, his symptoms associated with his bilateral pes planus had improved and objective examination no longer showed marked deformity, pain on manipulation or indication of swelling on use or characteristic callosities.  

Moreover, on examination in October 2014, the subjective complaints and objective findings continued to show manifestations moderate in nature.  On examination he had no pain on use of the feet; no pain on manipulation; no indication of swelling on use; no characteristic callouses; no tenderness of the plantar surfaces; and no marked deformity or pronation.  He had no inward bowing of the Achilles tendon and no marked inward displacement or severe spasm of the Achilles tendon on manipulation of the feet.  While the Veteran did report flare-ups affecting the feet this only occurs three times per year and does not affect activities or standing.  The examiner characterized the Veteran's pes planus as minimal.  

Again, the Board has also considered whether for this period the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are either not applicable or would not provide a higher rating.  Pes cavus and bilateral weak foot have not been diagnosed.  As detailed, his hallux limitus, right foot, is separately rated.  Finally, his symptoms do not amount to a moderately severe disability thus a 20 percent rating would not be warranted per Diagnostic Code 5284.  

From August 1, 2005, the medical evidence does not support manifestations needed for a rating in excess of 10 percent.  The Veteran's pes planus was not shown to be manifested by marked deformity or other symptoms of severe disability for the period from August 1, 2005.

Additional considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the disability in question, but the medical evidence reflects that the manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Veteran nor his representative have alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

The evidence of record does not reflect that a claim for a total disability rating due to individual unemployability (TDIU) has been raised at this juncture and will not be discussed at this time.



ORDER

For the period from May 2, 2002 to June 16, 2005, entitlement to a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis is denied.

For the period from August 1, 2005, entitlement to a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.  


REMAND


In this case, a May 2005 rating decision reduced the Veteran's disability rating for bilateral pes planus with plantar fasciitis.  Later that month, a communication was received which is fairly construed as a notice of disagreement.  While notice was issued under 38 C.F.R. § 3.105(e) with respect to the proposal to reduce, the Veteran was never actually informed of the substantive criteria involved in reduction cases, including 38 C.F.R. § 3.344.  Thus, the issue cannot be considered fully adjudicated and therefore an appellate decision would be premature.  A remand is the appropriate recourse when the RO has failed to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).

							
      (CONTINUED ON NEXT PAGE)






Accordingly, the case is REMANDED for the following action:

 Issue a statement of the case on the issue of the propriety of the reduction of the 30 percent evaluation.   Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


